Blood worth, J.
1. When all the facts of the case and the entire charge is considered, nothing in either of the two special grounds of the motion for a new trial attacking the charge requires a reversal of the judgment.
2. Under the petition in this case when supported by proper proof, the plaintiff would be authorized to recover “the sum of $100 principal; with interest at 4-%% semiannually from the month of November, 1918.” The verdict was for $100 principal and $40.75 interest from September 2, 1924. The interest found is excessive by $14.50. If the plaintiff will write off this amount from the interest stated in the verdict, the'judg-' ment will be affirmed; otherwise a new trial is ordered.

Judgment affirmed on condition.


Broyles, G. J., and Luke, J., concur.